Citation Nr: 0403672	
Decision Date: 02/09/04    Archive Date: 02/23/04

DOCKET NO.  03-10 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

S. Abraham, Law Clerk



INTRODUCTION

The veteran had active service from March 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a regional office (RO) rating decision of 
February 2003, which denied service connection for left ear 
hearing loss.  

Prior to that rating decision, service connection for bilateral 
hearing loss was denied by an RO rating decision of December 
2001.  The veteran appealed, and service connection for right 
ear hearing loss was granted in February 2003.  

The appellant filed this appeal in April 2003 and appointed the 
Fleet Reserve Association to represent him in these 
proceedings. 


FINDINGS OF FACT

1.  The veteran had noise exposure and acoustic trauma during 
combat in service.

2.  The veteran currently has a left ear hearing loss 
disability which is causally related to in-service noise 
exposure and acoustic trauma.   


CONCLUSION OF LAW

Left ear hearing loss was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 1154, 5107; 38 C.F.R. §§ 3.303, 
3.307, 3.385, 3.159 (2003).  





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service department records show that the veteran served in the 
United States Navy from 3/12/43 - 12/8/45 aboard the USS Boston 
(CA69).  His awards include the WWII Victory Medal, American 
Area, Asiatic Pacific 9 Stars and the Philippine Liberation 2 
stars.

Service medical records include physical examinations performed 
immediately prior to service departure.  They do not detail any 
substantial abnormalities or changes in aural ability.  
However, private medical records dated 6/5/01 indicate a 
hearing loss in both ears and a medical opinion that this 
condition is more than likely due to acoustic trauma suffered 
while on active military duty.  

On a VA audiology examination in February 2002, the veteran 
arrived with a 40+ year history of progressive bilateral 
hearing loss and reported a history of noise exposure to heavy 
guns while serving in the Navy for 3 years.  He has worn 
hearing aids for approximately 25 years.  The veteran denied 
any tinnitus.  The audiometric conclusion specified a severe-
severe sloping sensory neural hearing loss at 250-800 Hz in the 
right ear, including a severe loss for speech with poor (40%) 
speech discrimination.  As for his left ear, the report stated 
there was a severe-profound mixed hearing loss at 250-800 Hz, 
including a severe loss for speech with fair (76%) speech 
discrimination.  The medical examiner deduced that some of the 
sensory-neural component of the veteran's hearing loss is more 
likely than not a result of acoustic trauma suffered while on 
active duty.

The veteran submitted his original claim in August 2001.  A 
December 2001 rating decision denied him service connection for 
bilateral hearing loss.  A notice of disagreement was filed in 
February 2002 and included the February  2002 VA medical 
examiner's report, along with copies of his previous private-
care physician record.  



In February 2003, a rating decision awarded a 0% service 
connection for right ear hearing loss and denied service 
connection for left ear hearing loss.  Following this decision, 
the veteran filed an appeal on his claim for left ear hearing 
loss.  In July 2003, the Fleet Reserve Association became the 
Veteran's representative for this appeal and urged the board to 
grant service connection for left ear hearing loss.

Analysis

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law redefines the obligations of VA with respect to the duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim and includes an enhanced duty to notify 
a claimant and his representative, if any, as to the 
information and evidence necessary to substantiate and complete 
a claim for VA benefits.  

In this case, a letter was sent to the veteran in September 
2001 explaining the VCAA and asking him to submit certain 
information.  The letter informed the veteran what evidence and 
information VA would be obtaining, what evidence had been 
obtained to date, what additional information or evidence was 
needed from the veteran, and the legal elements of a service 
connection claim in general.  Therefore, the Board finds that 
the Department's duty to notify has been fully satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Moreover, the 
veteran's claim for service connection is being granted, so it 
is clear sufficient evidence was developed in this case, and 
nothing further needs to be done with respect to this claim.  

Direct service connection can be established by showing that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to 
prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and medical evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable presumption 
period under 38 C.F.R. § 3.307 and (ii) present manifestations 
of the same chronic disease, or (b) when a chronic disease is 
not present during service, evidence of continuity of 
symptomatology.  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative value.

With respect to hearing loss, VA has specifically defined what 
is meant by a "disability" for the purposes of service 
connection.  38 C.F.R. § 3.385.  ("[I]mpaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 
percent.").

The requirements for service connection for hearing loss as 
defined in 38 C.F.R. § 3.385 need not be shown by the results 
of audiometric testing during a claimant's period of active 
military service in order for service connection to be granted.  
The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) (Court) 
has held that 38 C.F.R. § 3.385 did not prevent a claimant from 
establishing service connection on the basis of post-service 
evidence of hearing loss related to service when there were no 
audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has 
also held that the regulation did not necessarily preclude 
service connection for hearing loss that first met the 
regulation's requirements after service.  Hensley v. Brown, 
5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to 
establish service connection for a current hearing disability 
must show, as is required in a claim for service connection for 
any disability, that a current hearing disability is the result 
of an injury or disease incurred in service, the determination 
of which depends on a review of all the evidence of record 
including that pertinent to service.  38 U.S.C.A. §§ 1110 and 
1131; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-
60.

The veteran currently has a hearing loss disability in his 
right and left ears according to VA standards.  His accounts of 
exposure to acoustic trauma during service are consistent with 
the circumstances of his service and must be accepted as true.  
The VA examination report notes that the right ear hearing loss 
was sensorineural and was likely related to noise exposure in 
service.  However, the examiner further concluded that the 
veteran has a mixed hearing loss in the left ear with a 
significant conductive component and that the conductive 
component is not related to in-service acoustic trauma.  
Because the left ear was classified as "mixed," the RO 
concluded that the left ear disability was not related to 
service.  The Board disagrees with the RO's interpretation of 
the meaning of "mixed" hearing loss.  

The VA examiner accurately details that the veteran's right ear 
hearing loss was most likely exclusively caused by noise 
exposure during service, but also indicates that the left ear 
hearing loss was most likely a result of mixed exposure.  The 
term "mixed" means that at least some part of the current 
hearing loss is attributable to noise exposure, even though the 
conductive component is not so related.  The fact remains that 
both the veteran's ears were exposed to identical noise 
manifestations during service.  At best, the VA examiner's 
opinion is ambiguous as to what portion of the current left ear 
hearing loss disability is related to service.  Contrasted with 
this is the 2001 private medical opinion clearly stating that 
such a relationship exists.  Since the private opinion is based 
on an accurate history - that of exposure to acoustic trauma 
during service - there is no reason to discount the probative 
value of the opinion.

The evidence is, at the very least, in equipoise regarding the 
veteran's claim since there is one opinion favorable to his 
claim and one opinion that is ambiguous.  Accordingly, he is 
entitled to the application of the benefit of the doubt, see 
38 U.S.C.A. § 5107(b), and the Board finds that he incurred 
left ear hearing loss as a result of his military service.


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for left ear hearing loss is 
granted. 


	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs
YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement the 
BVA's decision.  However, if you are not satisfied with the Board's decision 
on any or all of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and material 
evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of this 
decision) to file a Notice of Appeal with the United States Court of Appeals 
for Veterans Claims.  If you also want to file a motion for reconsideration 
or a motion to vacate, you will still have time to appeal to the Court.  As 
long as you file your motion(s) with the Board within 120 days of the date 
this decision was mailed to you, you will then have another 120 days from 
the date the BVA decides the motion for reconsideration or the motion to 
vacate to appeal to the Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility to make sure 
that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:
Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing 
a Notice of Appeal, the filing fee (or a motion to waive the filing fee if 
payment would cause financial hardship), and other matters covered by the 
Court's rules directly from the Court. You can also get this information 
from the Court's web site on the Internet at www.vetapp.uscourts.gov, and 
you can download forms directly from that website.  The Court's facsimile 
number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking the 
BVA to reconsider any part of this decision by writing a letter to the BVA 
stating why you believe that the BVA committed an obvious error of fact or 
law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420
VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 
Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420
The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 

VA FORM
JUN 2003 (RS) 
 4597
Page 2



